

114 S785 IS: FRAC Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 785IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Casey (for himself, Mr. Durbin, Mr. Whitehouse, Mr. Reed, Mr. Cardin, Mr. Merkley, Mrs. Feinstein, Ms. Mikulski, Mrs. Gillibrand, Mr. Menendez, Ms. Hirono, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to repeal a certain exemption for hydraulic fracturing, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Fracturing Responsibility and Awareness of Chemicals Act or the FRAC Act.
		2.Regulation of
			 hydraulic fracturing
			(a)Underground
 injectionSection 1421(d) of the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by striking paragraph (1) and inserting the following:
				
					(1)Underground
				injection
						(A)In
 generalThe term underground injection means the subsurface emplacement of fluids by well injection.
 (B)InclusionThe term underground injection includes the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations relating to oil or natural gas production activities.
 (C)ExclusionThe term underground injection does not include the underground injection of natural gas for the purpose of storage..
			(b)State primary
 enforcement relating to hydraulic fracturing operationsSection 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1) is amended by adding at the end the following:
				
					(f)Hydraulic
				fracturing operations
						(1)In
 generalConsistent with such regulations as the Administrator may prescribe, a State may seek primary enforcement responsibility for hydraulic fracturing operations for oil and natural gas without seeking to assume primary enforcement responsibility for other types of underground injection control wells, including underground injection control wells that inject brine or other fluids that are brought to the surface in connection with oil and natural gas production or any underground injection for the secondary or tertiary recovery of oil or natural gas.
						(2)Administration
							(A)In
 generalParagraph (1) shall not apply until the date that is 1 year after the date on which the Administrator publishes in the Federal Register any regulations promulgated under that paragraph.
							(B)Effect on
 AdministratorNothing in this subsection affects the authority of the Administrator to approve State programs that assume primary enforcement responsibility for only certain types of underground injection control wells..
 (c)DisclosureSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended by adding at the end the following:
				
					(4)Disclosures of
				chemical constituents
						(A)In
 generalA person conducting hydraulic fracturing operations shall disclose to the State (or to the Administrator, in any case in which the Administrator has primary enforcement responsibility in a State), by not later than such deadlines as shall be established by the State (or the Administrator)—
 (i)before the commencement of any hydraulic fracturing operations at any lease area or a portion of a lease area, a list of chemicals and proppants intended for use in any underground injection during the operations (including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets if available, and the anticipated amount of each chemical to be used); and
 (ii)after the completion of hydraulic fracturing operations described in clause (i), the list of chemicals and proppants used in each underground injection during the operations (including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets if available, and the amount of each chemical used).
							(B)Public
 availabilityThe State or the Administrator, as applicable, shall—
 (i)ensure the accuracy and completeness of the information required under subparagraph (A); and
 (ii)make available to the public the information contained in each disclosure required under subparagraph (A), including by posting the information on a single, searchable Internet website such that all the information disclosed to the State or Administrator, as applicable, under that subparagraph is contained on the same Internet website.
							(C)Immediate
				disclosure in case of medical need or emergency
							(i)In
 generalSubject to clause (ii), the regulations promulgated pursuant to subsection (a) shall require that, in any case in which the State or the Administrator, as applicable, a first responder, or healthcare practitioner determines that the proprietary chemical formula or specific chemical identity of a trade-secret chemical used in hydraulic fracturing is necessary for medical diagnosis, treatment, or emergency response, the applicable person using hydraulic fracturing shall, upon request, immediately disclose to the State, the Administrator, first responder, or healthcare practitioner the proprietary chemical formula or specific chemical identity of a trade-secret chemical, regardless of the existence of—
 (I)a written statement of need; or
 (II)a confidentiality agreement.
 (ii)RequirementA person using hydraulic fracturing that makes a disclosure required under clause (i) may require the execution of a written statement of need and a confidentiality agreement as soon as practicable after the determination by the State, Administrator, first responder, or healthcare practitioner, as applicable, under that clause.
							(iii)Professional
				necessity
								(I)In
 generalSubject to subclause (II), a first responder or healthcare practitioner may share any information disclosed under clause (i) with other persons if the information is medically necessary.
 (II)RestrictionA first responder or healthcare practitioner described in subclause (I) shall not make publicly available any information disclosed under clause (i).
								(D)No public
 disclosure requiredNothing in subparagraph (A), (B), or (C) authorizes a State or the Administrator to publicly disclose any proprietary chemical formula..